Citation Nr: 1312444	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  06-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  Service in Vietnam is evidenced by the record.  His awards and decorations include the Purple Heart Medal and the Combat Action Ribbon, among other awards.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was remanded in July 2008 and in August 2012 for additional development.  The case has been returned to the Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is again necessary prior to appellate review.

In the August 2012 remand, the Board instructed the AMC to schedule the Veteran for an examination by a dermatologist to identify and determine the nature of any diagnosed skin disability.  The claims file reflects a record from the Minneapolis VA medical center that a December 2012 VA examination was cancelled because the Veteran failed to report for the scheduled examination.  However, in a March 2013 appellant brief, the Veteran's representative asserts that there is no evidence that the Veteran was, in fact, provided with notification of the scheduled December 2012 VA examination.   A notice letter scheduling the examination is not of record.  

In this case, the Board will afford the Veteran the benefit of the doubt, and remand this matter for the RO/AMC to again make arrangements for the Veteran to undergo a VA examination by a dermatologist.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as an original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

The Veteran is advised that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655  (2012).

The Veteran's representative also contends that the Veteran's service treatment records are incomplete because the wound for which the Veteran received a Purple Heart is not of record.  The Board agrees that the service treatment records associated with the claims file do not explain the Veteran's combat injuries leading to his Purple Heart Medal.  While it is not clear that obtaining the exact nature of such injuries will aid in substantiating the claim for skin disease on appeal, in light of the fact that any outstanding service treatment records obtained could be pertinent to the claim, appropriate actions should be undertaken on remand.. 

Lastly, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide any outstanding information and/or evidence pertinent to the claim on appeal.  The RO should specifically request that the Veteran identify and provide authorization to enable VA to obtain all treatment records for skin conditions from non-VA health care providers, dated from September 1971 to January 1997.  In the alternative, he may obtain the records and submit them.  If there was no treatment for any skin condition during this period, the Veteran should so indicate to the RO/AMC. 


Accordingly, the case is REMANDED for the following actions:

1.   Contact the National Personnel Records Center, and any other appropriate repository of records and request the complete service treatment records for the Veteran, to include all records for treatment of injuries sustained that are related to his Purple Heart Medal.  

The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the RO is unable to obtain the records, a written statement to that effect should be included in the record and the RO must ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing the appellant with appropriate notice.

2.  Send the Veteran and his representative a letter requesting the Veteran to identify and provide authorization for VA to obtain medical records from all non-VA health care providers who treated him for a skin condition from September 1971 to January 1997.   If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  If there was no treatment for any skin condition during this time period, the Veteran should so indicate to the RO/AMC. 

3.  After completing number 1 and 2 above, schedule the Veteran for an examination by a VA dermatologist.  The claims file must be provided to the examiner, to include a copy of this REMAND and the August 2012 REMAND.  The examiner must review the claims file in conjunction with the examination and must note in the report as to whether the claims file was reviewed.  The examiner is asked to address the following:

(a)  Identify all skin conditions that the Veteran has had at any time since 2005. 

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such skin condition had its onset during active service, to include as due to exposure to Agent Orange.  In rendering this opinion, the examiner must accept, irrespective of what may or may not be documented in his service treatment records, that the Veteran had a skin condition during his service in Vietnam that, to his senses, was like the skin condition that he had after service and in the last several years.  In rendering the requested opinion the examiner must take into account all of the Veteran's statements as to whether his skin condition has persisted since service.  

The examiner should also address the August 2005 VA treatment record in which a VA Clinical Nurse Practitioner indicated that the Veteran's dermatitis was most likely related to his Agent Orange exposure.  The Board notes that as a matter of law, the fact that a given disease is not listed as a disease for which service connection may be presumed based on Agent Orange exposure (i.e., is not listed in the National Academy of Sciences  Agent Orange Updates) is not, standing alone, a sufficient rationale for determining that exposure to Agent Orange did not cause the disease. 

Complete rationales must accompany all opinions and conclusions that are provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a skin condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

5.  Then, readjudicate the issue on appeal.  If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


